 
Exhibit 10.2

 
AGREEMENT FOR VICE CHAIRMAN OF BOARD OF DIRECTORS


This Agreement for Vice Chairman of the Board of Directors ( the “Agreement”) is
entered into effective as of August 27, 2008 (“Effective Date”) by and between
Stephen L. Norris, an individual (“Director”), and Stratos Renewables
Corporation, a Nevada corporation (the “Company”).


1. Term. This Agreement shall continue for a period of two (2) years from the
Effective Date (the “Board of Directors”), provided that Director’s engagement
is not earlier terminated under Section 4 of this Agreement (the “Engagement
Term”). 


2. Nature of Duties.


(a) Position. The Company engages Director to serve as Vice Chairman of the
Board of Directors, and Director hereby accepts that engagement upon the terms
and subject to the conditions of this Agreement. Director shall perform such
duties as are set forth in the Bylaws of the Company and as are customary to
such position, including those services described on Exhibit A, as well as such
other duties as the Company and Director may mutually agree from time to time
(the “Services”). Director shall report to the Board of Directors of the Company
(the “Board of Directors”). Director shall comply with the statutes, rules,
regulations and orders of any governmental authority, which are applicable to
the performance of the Services, as well as the Company's rules, regulations,
written policies, and procedures and approval practices as they may from
time-to-time be adopted or modified and shall be subject to the Company’s
applicable policies, procedures and approval practices, as are generally in
effect from time-to-time.


(b) Other Activities/No Conflict. Director agrees to use his best efforts to
provide the Services and to devote the time necessary to faithfully perform his
duties. So long as any outside activities do not create a conflict, interfere or
violate Director’s obligations under this Agreement or Director’s fiduciary
obligations to the shareholders, Director may be employed by another company,
may serve on other Boards of Directors or Advisory Boards, and may engage in any
other business activity. Director agrees to notify the Board of Directors before
engaging in any activity that creates ( or appears to create) a potential
conflict of interest with the Company. Director shall not engage in any activity
that is in direct competition with the Company, or serve in any capacity
(including, but not limited to, as an employee, consultant, advisor or director)
in any company or entity that competes directly with the Company, as reasonably
determined by a majority of the Company’s disinterested board members, without
the approval of the majority of the Company’s disinterested board members.
Director represents that, to the best of his knowledge, Director has no
outstanding agreement or obligation that is in conflict with any of the
provisions of the Agreement, and Director agrees to use his best efforts to
avoid or minimize any such conflict and agrees not to enter into any agreement
or obligation that could create such a conflict, without the approval of the
majority of the disinterested members of the Board of Directors. If, at any
time, Director is required to make any disclosure or take any action that may
conflict with any of the provisions of this Agreement, Director will promptly
notify the Chairman of the Board of Directors and President of such obligation,
prior to making such disclosure or taking such action.
 

--------------------------------------------------------------------------------


 
3. Compensation and Benefits.


(a) Director’s Fee and Bonus. In consideration for the Director’s obligations
under this Agreement, Company shall pay Director a fee at the rate of $180,000
per year, which shall be paid pro-rata on a monthly basis by wire transfer on
the first business day of each month of the term of this Agreement. Director is
eligible for bonuses which may be awarded by Company, with the approval of the
Compensation Committee of the Board of Directors, in its sole discretion.


(b) Expenses. Director shall be entitled to reimbursement for all reasonable and
customary business expenses that Director incurs in connection with Director’s
engagement, but Director must incur and account for those expenses in accordance
with the written policies and procedures as established by the Company. The
Company shall make reimbursement(s) within a reasonable time (not to exceed two
weeks) following Director’s submission of expense statements, vouchers,
invoices, receipts and such other supporting information as the Company may
reasonably require from Director.


(c) Indemnification. Company will indemnify and defend and hold harmless
Director against any liability, costs, or expenses (including legal fees and
costs of independent legal counsel) incurred in the performance of the Services
to the fullest extent authorized in Company’s Certificate of Incorporation, as
amended, bylaws, as amended, and applicable law, except to the extent arising
out of or based upon the gross negligence or willful misconduct of Director.
Company has purchased Director’s and Officer’s liability insurance (D&O Policy),
and Director shall be entitled to the protection of any insurance policies, fees
and expenses in connection with any action, suit or proceeding to which he may
be made a party by reason of his affiliation with Company, its subsidiaries, or
affiliates.


(d) Records. Director shall have reasonable access to the books and records of
the Company (including reasonable access to the Company’s independent auditors)
, as necessary to enable Director to fulfill his obligations as Vice Chairman of
the Board of Directors of the Company and comply with the requirements of
governmental bodies having or asserting jurisdiction over the Company and its
business.


4. Termination. In the event that Director resigns from the Board of Directors
during the term of this Agreement, dies, becomes permanently disabled or is
removed as a director for Cause (as defined below), this Agreement will
terminate, and except as provided herein, the Company shall pay to Director all
compensation and benefits to which Director is entitled up through the date of
termination, and thereafter, all of the Company's obligations under this
Agreement shall cease, except as provided in Sections 3(b), 3(c) and 5. “Cause”
shall include, but not be limited to Director’s: (a) gross negligence and/or
willful misconduct with respect to Company and its successors; (b) commission of
a felony; (c) acts or omission which constitute theft, fraud or dishonesty; (d)
having been repeatedly or habitually intoxicated or under the influence of drugs
while on the premises of the Company or while performing any of his duties or
obligations; or (e) failure reasonably to provide the Services.
 

--------------------------------------------------------------------------------


 
5. Termination Obligations.


(a) Director agrees that all property, including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts, and computer-generated materials provided to or prepared by Director
incident to his Services belong to Company and shall be promptly returned at the
request of Company.


(b) Upon termination of this Agreement, Director shall be deemed to have
resigned from all offices then held with Company by virtue of his position as
Vice Chairman, except that Director shall continue to serve as a director if
elected as a director by the shareholders of Company as provided in Company's
Certificate of Incorporation, as amended, Company's bylaws, as amended, and
applicable law. Director agrees that following any termination of this
Agreement, he shall cooperate with Company in the winding up or transferring to
other directors of any pending work and shall also cooperate with Company (to
the extent allowed by law, and at Company's expense) in the defense of any
action brought by any third party against Company that relates to the Services.


(c) The Company and Director agree that their obligations under this Section, as
well as Sections 3(b), 3(c), 5 and 7(b) shall survive the termination of this
Agreement.


6. Nondisclosure Obligations. Director shall maintain in confidence and shall
not, directly or indirectly, disclose or use, either during or after the term of
this Agreement, any Proprietary Information (as defined below), confidential
information, or trade secrets belonging to Company, whether or not it is in
written or permanent form, except to the extent necessary to perform the
Services, as required by a lawful government order or subpoena, or as authorized
in writing by Company. These nondisclosure obligations also apply to Proprietary
Information belonging to customers and suppliers of Company, and other third
parties, learned by Director as a result of performing the Services.
"Proprietary Information" means all information pertaining in any manner to the
business of Company, unless (i) the information is or becomes publicly known
through lawful means; (ii) the information was part of Director's general
knowledge prior to his relationship with Company; or (iii) the information is
disclosed to Director without restriction by a third party who rightfully
possesses the information and did not learn of it from Company.


7. General Provisions.


(a) Notices. Any notices or other communications required or permitted to be
given under this Agreement must be in writing and addressed to Company or
Director at the addresses below, or at such other address as either Party may
from time to time designate in writing. Any notice or communication that is
addressed as provided in this Section will be deemed given (a) upon delivery, if
delivered personally or via certified mail, postage prepaid, return receipt
requested; or (b) on the first business day of the receiving Party after the
transmission if by facsimile or after the timely delivery to the courier, if
delivered by overnight courier. Other methods of delivery will be acceptable
only upon proof of receipt by the Party to whom notice is delivered.
 

--------------------------------------------------------------------------------


 
To Company:
Stratos Renewables Corporation
9440 Santa Monica Blvd., Suite 401
Beverly Hills, CA 90210
Fax No.: 310-919-3044
Attention: Secretary


To Director:
Stephen L. Norris
1701 South Flagler Drive,
West Palm Beach, Florida 33401


(b) Dispute Resolution.


(i) Arbitration. The Parties agree that any dispute, claim or controversy
concerning the Director’s engagement or the termination of that engagement
hereunder or any dispute, claim or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Agreement, shall be
settled by arbitration to be held in Los Angeles, California. The parties may
use the AAA or any other alternate dispute resolution entity agreed upon for
this purpose. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. To the extent permitted
by law, the parties will share equally in the costs of arbitration. Each party
shall bear its or his own attorneys’ fees and costs incurred in connection with
the arbitration, except that the prevailing party shall be entitled to recover
all costs and expenses incurred, including reasonable attorney’s fees, related
costs, and any advanced arbitration expenses.


(ii) Jurisdiction and Venue. The parties agree that any suit, action, or
proceeding between Director (and his attorneys, successors, and assigns) and
Company (and its affiliates, shareholders, directors, officers, employees,
members, agents, successors, attorneys, and assigns) relating to the Services or
the termination of those Services shall be brought in either the United States
District Court for the Central District of California or in a California state
court in the County of Los Angeles and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the jurisdiction and venue
for any such suit, action or proceeding brought in such court. If any one or
more provisions of this Section shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.


(iii) Attorneys’ Fees. Except to the extent otherwise provided in Section 8, if
any legal action, arbitration or other proceeding is brought for the enforcement
of this Agreement, or because of any alleged dispute, breach, default or
misrepresentation in connection with this Agreement, the successful or
prevailing party shall be entitled to recover reasonable attorneys’ fees and
other costs it incurred in that action or proceeding, in addition to any other
relief to which it may be entitled.
 

--------------------------------------------------------------------------------


 
(c) Entire Agreement; Modification and Waiver. This Agreement supersedes any and
all other agreements, wither oral or in writing, between the Parties with
respect to the subject of this Agreement and contains all covenants and
agreements between the Parties relating to such engagement in any manner
whatsoever.  Each Party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or written, have been made by any
Party, or anyone acting on behalf of any Party, that are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement will be valid or binding. Any modification of this Agreement will be
effective only if it is in writing signed by the Party to be charged. No waiver
of any of the provisions of this Agreement will be deemed, or will constitute, a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver. No waiver will be binding unless executed in
writing by the Party making the waiver.


(d) Assignment. This Agreement may not be assigned in whole or in part by
Director without the prior written consent of Company. Company may assign its
rights under this Agreement without the consent of Director in the event Company
shall hereafter effect a reorganization, consolidation, merger or sale of the
Company, or transfer all or substantially all of Company’s properties or assets.
Subject to the foregoing limitation, this Agreement will be binding on, and will
inure to the benefit of, the Parties and their respective heirs, legatees,
executors, administrators, legal representatives, successors and assigns.


(e) Severability. All sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
sections, clauses or covenants were not contained herein. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.


(f) Taxes. Company shall withhold taxes from payments makes pursuant to this
Agreement as it determines to be required by applicable law.


(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.


(h) Headings and Captions. Headings and captions are included for purposes of
convenience only and are not a part of the Agreement.


(i) Representation by Counsel; Interpretation. Company and Director acknowledge
that each Party to this Agreement has had the opportunity to be represented by
counsel in connection with this Agreement and the matters contemplated by this
Agreement. Director further acknowledges Director has read and understands the
Agreement, that Director is fully aware of its legal effect, and that Director
has entered into it freely based on his own judgment and not on any
representations or promises other than those contained in this Agreement.
Accordingly, any rule of law or decision which would require interpretation of
any claimed ambiguities in this Agreement against the Party that drafted it has
no application and is expressly waived. In addition, the term “including” and
its variations are always used in the non-restrictive sense (as if followed by a
phrase such as “but not limited to”). The provisions of this Agreement will be
interpreted in a reasonable manner to affect the intent of the Parties.
 

--------------------------------------------------------------------------------


 
(j) Binding Agreement. Each party represents and warrants to the other that the
person(s) signing this Agreement below has authority to bind the party to this
Agreement and that this Agreement will legally bind both Company and Director.
This Agreement will be binding upon and benefit the parties and their heirs,
administrators, executors, successors and permitted assigns. To the extent that
the practices, policies, or procedures of Company, now or in the future, are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Director's duties or compensation as
Vice Chairman will not affect the validity or scope of the remainder of this
Agreement.


(k) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one instrument. This Agreement may be executed and
delivered by facsimile and/or PDF signature which will be valid and binding.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.



 
COMPANY:
           
STRATOS RENEWABLES CORPORATION
           
By:
 /s/ Valerie A. Broadbent
   
Name: Valerie A. Broadbent
   
Title:   Corporate Secretary
                   
DIRECTOR:
                   
/s/ Stephen L.Norris
   
Stephen L.Norris, an individual residing in Florida
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A


DESCRIPTION OF SERVICES




Responsibilities as Director. Director shall have all responsibilities of a
Director of the Company imposed by Nevada or applicable law, the Certificate of
Incorporation, as amended, and Bylaws, as amended, of Company. These
responsibilities shall include, but shall not be limited to, the following:


1. Attendance. Attend scheduled meetings of Company's Board of Directors;


2. Act as a Fiduciary. Represent the shareholders and the interests of Company
as a fiduciary; and


3. Participation. Participate as a full voting member of Company's Board of
Directors in setting overall objectives, approving plans and programs of
operation, formulating general policies, offering advice and counsel, serving on
Board Committees, and reviewing management performance.



--------------------------------------------------------------------------------


 